THOMPSON, Judge.
The employer/carrier (E/C) appeal a workers’ compensation order awarding *955death benefits to decedent’s husband and two children. The E/C argue that the deputy erred in finding that the accident arose out of and in the course of the decedent’s employment and in finding that the decedent’s husband was a dependent of decedent. We find merit only in the E/C’s second point.
There is competent substantial evidence that the accident arose out of and in the course of the decedent’s employment. However, since there was no evidence that decedent’s husband was substantially dependent upon her for financial support, the deputy erred in finding him to be a dependent. Appellees concede this point, but assert that this issue goes only to the manner of distribution of benefits, not to the amount of benefits since it is undisputed that the decedent’s children are entitled to the death benefits. We agree and strike the reference to decedent’s husband in the decretal portion of the order. As modified, the order is affirmed.
MILLS and JOANOS, JJ., concur.